    Case: 1:16-cr-00793 Document #: 82 Filed: 06/05/20 Page 1 of 2 PageID #:289




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA,
                                             Case No. 16 CR 793
       v.
                                             Judge Andrea Wood
 MICHAEL PERSAUD

                             JOINT STATUS REPORT

      The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, and defendant MICHAEL

PERSAUD, by his attorneys Sami Z. Azhari and Michael I. Leonard, hereby

respectfully submit the following status report as directed by the Court (Dkt. No. 81).

      A.     Summary of Current Status and Trial Date

      1.     Since the parties were last before the Court on January 27, 2020, the

parties continue to prepare for trial, which is set to begin on September 14, 2020.

      2.     However, in light of the current circumstances relevant to the COVID-

19 pandemic, and the fact that defendant is not in custody and resides outside of

Illinois, the parties have no objection to continuing the trial until a date amenable by

the Court, and the parties schedules.

      B.     Speedy Trial Act

      3.     Defendant has no objection to the exclusion of time under the Speedy

Trial Act between June 9, 2020, and the next status date, in the interest of justice

due to the complex nature of the case, the significant volume of discovery, pursuant

to Title 18, United States Code, Section 3161(h)(7).
   Case: 1:16-cr-00793 Document #: 82 Filed: 06/05/20 Page 2 of 2 PageID #:290




Dated: June 5, 2020                  Respectfully submitted,

                                     JOHN R. LAUSCH, JR.
                                     United States Attorney

                              By:     /s/ Shoba Pillay
                                     SHOBA PILLAY
                                     DEVLIN SU
                                     Assistant United States Attorneys
                                     United States Attorney’s Office
                                     219 South Dearborn Street
                                     Chicago, Illinois 60604
                                     (312) 353-5300

                                     /s/ Sami Azhari
                                     Sami Z. Azhari
                                     Michael I. Leonard
                                     Attorneys for Defendant




                                       2
